Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 21 January 2021, with respect to claims 1, 4, 5, 8, 9, 12, 13, 16, and 17 have been fully considered and are persuasive. The rejection of claims 1, 4, 6, 8, 9, 12, 13, 16, and 17 has been withdrawn. 


Allowable Subject Matter
Claims 1, 4, 5, 8, 9, 12, 13, 16, and 17 are allowed in view of Applicant’s amendments and the following is a statement of reasons supporting the allowable subject matter.

 In the context of a parked vehicle moving out to pick a passenger/user based on a call from the user through a control device, the prior art of record fail to teach, in combination with other limitations, determining an allowed time expired vehicle to be the moving-out vehicle under a condition in which t > T - Ԏ holds (Ԏ is any given number}, a vehicle behind to enter being a vehicle that is scheduled to enter the pick-up area in response to the call, T denoting the predicted user arrival time calculated for the vehicle behind to enter, t denoting the predicted user arrival time of the allowed time expired vehicle and refraining from determining the moving-out vehicle when a value of the t is no greater than a predetermined value regardless of whether t > T - Ԏ holds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668